Citation Nr: 1823259	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for acute bronchitis.

2.  Entitlement to service connection for status post breast biopsy (also claimed as atypical ductal hyperplasia (ADH), granulomatous mastitis, and fibroadipose parenchyma).

3.  Entitlement to service connection for gastritis secondary to H. pylori.


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the Veteran's VA Form 9, she requested to testify before the Board.  In a November 2015 correspondence, she withdrew that request.  

This appeal was previously remanded in March 2016, when it was remanded for further development. 

The issues of entitlement to service connection for gastritis secondary to H. pylori and for status post breast biopsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

The Veteran does not have a current diagnosis of bronchitis.  Her current symptoms have been related to service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bronchitis have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Turning to the evidence of record, the Veteran's service treatment records indicated that she was treated for numerous respiratory infections, including bronchitis, during service.  Service treatment records (STRs) show the Veteran was assessed with numerous upper respiratory infections during service.  See February 1979 (STRs #4, 1/16/15, p. 55), June 1982 (STRs #1, 1/16/15, p. 63), October 1983 to December 1983 (STRs #1, 1/16/15, pgs. 8, 85-88), April 1994 (STRs #8, 1/16/15, p. 5), and May 1999 (STRs #1, 1/16/15, p. 16).  She was assessed with bronchitis in February 1979 (STRs #1, 1/16/15, p. 22), November 1985 (STRs #4, 1/16/15, p. 44, 124), and December 1983 (STR p. 96).  

At a QTC examination in September 2015, the Veteran was diagnosed with allergic rhinitis.  No other respiratory condition was diagnosed.  

Pursuant to the Board's May 2016 remand, the Veteran was afforded an examination in June 2017.  The claims file was unavailable.  A June 2017 disability benefits questionnaire (DBQ) reflects that the Veteran reported symptoms of occasional shortness of breath, constant coughing, and post-nasal dripping.  Following physical examination, the examiner stated that a diagnosis of bronchitis or any other respiratory condition was not warranted.   

The Veteran was afforded another VA examination in November 2017, at which time the examiner was able to review the claims file.  The examiner again confirmed that there is no current diagnosis of bronchitis or any other respiratory condition.  The examiner indicated that the Veteran's current symptoms of post-nasal drip and cough are related to her already service-connected allergic rhinitis.

The Veteran has not had a diagnosis of bronchitis or any other respiratory condition since service, or during the period on appeal.  Given the lack of competent evidence showing the Veteran has a current disability manifested as bronchitis, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Her current respiratory symptoms are attributed to an already service-connected disability, allergic rhinitis.  To the extent that the Veteran contends that her respiratory symptoms are due to chronic bronchitis, her unsupported lay opinion is outweighed by the opinion provided by the VA examiner who has the medical education, training, and experience necessary to evaluate respiratory symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable and service connection is not warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bronchitis is denied. 


REMAND

The Board finds that an addendum opinion is required for the remaining issues on appeal, service connection claim for status post breast biopsy and gastritis.  

With respect to the claimed status post breast biopsy, the Veteran was afforded an examination in June 2017.  She reported that her left breast was smaller than the right and she also reported symptoms of intermittent breast pain.  On physical examination, the examiner found no abnormalities or pertinent physical findings.  With respect to claimed gastritis, the Veteran reported symptoms of difficulty swelling and acid reflux since discharge from service, treated with medication.  The examiner determined there was no evidence to support a diagnosis of gastritis.  No imaging studies, laboratory tests, or other diagnostic procedures were conducted during this examination.

A November 2017 DBQ shows that with respect to the claimed breast disorder, the examiner opined that "Onset of the condition was during service, documented in the ServiceMedical Records. There is evidence of current, chronic and continuous treatment and care. A nexus has been established."  However, later in the report the examiner stated there are no residuals of a breast biopsy and no complications from said biopsy.

With respect to the claimed gastritis, the examiner initially opined that the Veteran's "current condition" was at least as likely as not caused by her in-service account of H. pylori.  The rationale for this conclusion is unclear and was recorded as "Current severity of the service connected CONDITION warrants by proximity, association of the claimed secondary CONDITION. The disorder began subsequent to the service connected condition and is the direct result of the antecedent condition. The medical literature supports this. A nexus is established."  Later in the same examination report, the examiner stated "there is however no evidence of a chronic gastritis (hypertrophic).  The H. pylori is resolved and without the presence of H. pylori there would be no gastritis."  She noted that symptoms are subjective only and not supported by objective medical evidence.  The Board notes that no imaging studies, laboratory tests, or other diagnostic procedures were conducted during this examination either.

In light of the conflicting information in the DBQs, remand is warranted to seek clarification on the Veteran's current disability picture and the nature and etiology of her claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of her claimed gastritis.  All clinical tests and studies should be reported in detail in the examination report.  Following a review of the relevant evidence and any tests deemed necessary the examiner is to:

(a)  Identify all current gastrointestinal disorders.  Clarify whether a diagnosis of gastritis is present.

(b)  For each diagnosed gastrointestinal disorder, state whether it is at least as likely as not (50 percent probability or more) that such disorder had onset in service, or is otherwise related to service, to include as a result of the in-service occurrence of H. pylori. 

All findings and conclusions must be supported with a complete rationale which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the examiner must explain why and indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

2.  Obtain an addendum opinion from the November 2017 examiner regarding the nature and etiology of the claimed condition of status post breast biopsy.  The claims file must be made available to the examiner for review in connection with the examination.  The need for further physical examination is left to the discretion of the examiner.  

a) The examiner is to clarify whether the Veteran has a residual condition status post her left breast biopsy.

b) For any diagnosed residual disability, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that it is proximately related to service.

All findings and conclusions must be supported with a complete rationale which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  

3.  Then, readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


